Respondent was admitted to the Bar by this court on October 27, 1952. Petitioner moves to confirm the report of the referee which, based upon respondent’s admissions, sustained five charges of professional misconduct consisting* of neg'lect of personal injury claims, deception of clients and failure to respond to their inquiries concerning the status of their claims, and one charge consisting of failure to cooperate with petitioner’s Committee on Grievances in its investigation of complaints received from respondent’s clients. In mitigation, respondent testified that his acts were unintentional and resulted from a drinking problem for which he has undergone medical treatment, therapy and counselling. The motion to confirm the referee’s report is granted. Taking into consideration respondent’s otherwise good record, as well as the mitigating circumstances to which he testified, we determine that he should be suspended from the practice of law for a period of one year and thereafter until the further order of the court. Upon any application for reinstatement, respondent shall be required to submit satisfactory medical evidence of his rehabilitation. Herlihy, P. J., Greenblott, Sweeney, Main and Reynolds, JJ., concur.